

114 S2232 PCS: Federal Reserve Transparency Act of 2015
U.S. Senate
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 289114th CONGRESS1st SessionS. 2232IN THE SENATE OF THE UNITED STATESNovember 3, 2015Mr. Paul (for himself, Ms. Ayotte, Mr. Barrasso, Mr. Blunt, Mr. Boozman, Mrs. Capito, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Gardner, Mr. Grassley, Mr. Heller, Mr. Isakson, Mr. Lee, Mr. McConnell, Mr. Portman, Mr. Risch, Mr. Rubio, Mr. Toomey, Mr. Vitter, Mr. Cornyn, and Mr. Scott) introduced the following bill; which was read the first timeNovember 4, 2015Read the second time and placed on the calendarA BILLTo require a full audit of the Board of Governors of the Federal Reserve System and the Federal
			 reserve banks by the Comptroller General of the United States, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Federal Reserve Transparency Act of 2015.
		2.Audit reform and
			 transparency for the Board of Governors of the Federal Reserve System
			(a)In
 generalNotwithstanding section 714 of title 31, United States Code, or any other provision of law, an audit of the Board of Governors of the Federal Reserve System and the Federal reserve banks under subsection (b) of such section 714 shall be completed within 12 months of the date of enactment of this Act.
			(b)Report
				(1)In
 generalA report on the audit required under subsection (a) shall be submitted by the Comptroller General to the Congress before the end of the 90-day period beginning on the date on which such audit is completed and made available to the Speaker of the House, the majority and minority leaders of the House of Representatives, the majority and minority leaders of the Senate, the Chairman and Ranking Member of the committee and each subcommittee of jurisdiction in the House of Representatives and the Senate, and any other Member of Congress who requests it.
 (2)ContentsThe report under paragraph (1) shall include a detailed description of the findings and conclusion of the Comptroller General with respect to the audit that is the subject of the report, together with such recommendations for legislative or administrative action as the Comptroller General may determine to be appropriate.
				(c)Repeal of
 certain limitationsSubsection (b) of section 714 of title 31, United States Code, is amended by striking all after in writing..
			(d)Technical and
 conforming amendmentSection 714 of title 31, United States Code, is amended by striking subsection (f).November 4, 2015Read the second time and placed on the calendar